IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-83,253-03


                          IN RE RONALD WHIT DUBOSE, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 07-1246-CR IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that Respondent, the District Clerk of Guadalupe

County, failed to send him a copy of the supplemental record in Ex parte Dubose, No. WR-83,253-

01 (Tex. Crim. App. June 3, 2015) (not designated for publication).

       On September 16, 2015, we held this application in abeyance and ordered Respondent to state

“whether she complied with Article 11.07, § 7 of the Code of Criminal Procedure and Rule of

Appellate Procedure 73.4(b)(2).” On February 1, 2016, we received a response from a deputy clerk

in the District Clerk’s Office. She stated that she is responsible for forwarding findings of fact to
                                                                                                   2

all the parties in Relator’s case, the method of delivery was by U.S. Mail, and the delivery date was

July 15, 2015. We are not able to determine from the deputy clerk’s response whether Respondent

has fully complied with Article 11.07, § 7 of the Code of Criminal Procedure and Rule of Appellate

Procedure 73.4(b)(2). Accordingly, Respondent shall submit a second response. This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: May 18, 2016
Do not publish